Dismissed and Memorandum Opinion filed October 26, 2006







Dismissed
and Memorandum Opinion filed October 26, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00645-CV
____________
 
TRACI BRYANT LIGHTFOOT, Appellant
 
V.
 
MELVIN PAIRES, Appellee
 

 
On Appeal from County Civil Court
at Law No. 1
Harris County, Texas
Trial Court Cause No. 840789
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 20, 2006.  On October 13, 2006, appellant
filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
26, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.